Case 2:16-bk-55740         Doc 37      Filed 02/14/19 Entered 02/15/19 13:30:03                 Desc Main
                                       Document Page 1 of 1



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.


IT IS SO ORDERED.



Dated: February 14, 2019



________________________________________________________________


                             UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION
In Re:    TINA COOPER                                 :       Case No. 16-55740

                                                      :       Chapter 13

                                                      :       Judge C KATHRYN PRESTON

                ORDER GRANTING TRUSTEE'S MOTION TO DISMISS (Doc. 36)

    Pursuant to the motion of the Chapter 13 Trustee and for good cause shown, the Court hereby

dismisses this proceeding for failure of the debtor(s) to comply with the terms of the Chapter 13 Plan

previously confirmed herein. See 11 U.S.C. 1307 (c) (6).

    The Trustee is hereby given leave to file his Final Report herein and be discharged from his trust .

IT IS SO ORDERED.

Copies to: All Creditors and Parties in Interest.
